             Case 5:19-cv-02658-LHK Document 60 Filed 05/29/20 Page 1 of 16



 1   D. BRADLEY KIZZIA (admitted pro hac vice)
     KIZZIA & JOHNSON PLLC
 2
     1910 Pacific Ave, Suite 13000
 3   Dallas, TX 75201
     Telephone: (469) 893-9940
 4   Facsimile:    (214) 451-0165
     Email:        bkizzia@kjpllc.com
 5

 6   DAWN M. SMITH, SBN 222481
     SMITH CLINESMITH LLP
 7   325 N. Saint Paul Street, 29th Floor
     Dallas, TX 75201
 8   Telephone:    (214) 953-1900
     Facsimile:    (214) 953-1901
 9   Email:        dawn@smithclinesmith.com
10

11
     Attorneys for Plaintiff
     SNAPKEYS, LTD
12

13                              UNITED STATES DISTRICT COURT

14                             NORTHERN DISTRICT OF CALIFORNIA

15                                      SAN JOSE DIVISION

16

17                SNAPKEYS, LTD.                      Case No. 5:19-cv-02658-VKD

18                         Plaintiff,
                                                  PLAINTIFF SNAPKEYS’ RESPONSE
19                        VS.                      TO DEFENDANT GOOGLE LLC’S
20
                                                    MOTION TO DISMISS THIRD
                   GOOGLE, LLC.                        AMENDED COMPLAINT
21
                          Defendant.
22

23                                                    Judge: Honorable Lucy H. Koh

24

25

26

27

28




     PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO DISMISS                  PAGE | i
                     Case 5:19-cv-02658-LHK Document 60 Filed 05/29/20 Page 2 of 16



 1
                             Table of Contents
 2
     I.      Table of authorities............................................................................................................ iii
 3

 4   II.     Introduction .........................................................................................................................1
 5
     III. Legal standard .....................................................................................................................2
 6

 7                The Legal Standard in Ruling on a Rule 12(b)(6) Motion to Dismiss is in Favor of the Non-

 8        Moving Party...........................................................................................................................2
 9
     IV.          Argument .........................................................................................................................3
10

11                Snapkeys has properly pled an Unfair Competition Claim under Section 17200................3
12
             1.         Snapkeys has Identified and Pled Both Actual and Threatened Impact on
13
             Competition… .....................................................................................................................3
14

15           2.         The Colgate Doctrine does not proscribe Plaintiff’s Unfair Competition Claim. ........6
16
             3.         Snapkeys has Properly Requested Restitution in Accordance with Section 17200.......6
17

18                Plaintiff’s Fraudulent Conduct Claim is Properly Pled. .....................................................8

19
             1.         Snapkeys Properly Pled a Fraudulent Conduct Claim Under Section 17200. .............8
20
             2.         Snapkeys has Standing to Assert its Fraud Claim and has Pled a Proper Remedy.... 10
21

22                If the Court determines Plaintiff’s Third Amended Complaint is deficient, Plaintiff should
23
          be afforded time to cure any alleged deficiencies. ..................................................................11
24

25

26

27

28




     PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO DISMISS                                                                     PAGE | ii
                Case 5:19-cv-02658-LHK Document 60 Filed 05/29/20 Page 3 of 16



 1

 2

 3                                            I.     TABLE OF AUTHORITIES
 4

 5
     Cases
 6

 7   . Cortez v. Purolator Air Filtration Prods. Co., 23 Cal.4th 163 (2000) ..........................................7

 8   Ashcroft v. Iqbal, 556 U.S. 662 (2009) ........................................................................................2
 9
     Bell Atl. Corp. v. Twombly, 550 U.S. 554 (2007) ................................................................... 2, 3
10
     Bly-Magee v. California, 236 F.3d 1014 (9th Cir. 2001)..............................................................9
11
     Cano v. Taylor, 739 F.3d 1214 (9th Cir. 2014) ............................................................................1
12

13   Capella Phototonics, Inc. v. Cisco Sys., Inc., 77 F.Supp.3d 850 (N.D. Cal. 2014) ........................8

14   Cel–Tech Commc'ns, Inc. v. L.A. Cellular Tel. Co., 20 Cal.4th 163 (1999) ............................. 3, 4
15
     Central Valley Medical Group, Inc. v. Independent Physician Associates Medical Group, Inc.
16
        (E.D. Cal., July 25, 2019, No. 119CV00404LJOSKO) 2019 WL 3337891...............................3
17
     Cousins v. Lockyer, 568 F.3d 1063 (9th Cir. 2009) .....................................................................2
18

19   Davis v. HSBC Bank Nevada, N.A., 691 F.3d 1152 (9th Cir. 2012) ............................................9

20   Feitelberg v. Credit Suisse First Boston, LLC, 134 Cal.App.4th 997 (2005) ................................6
21
     Garcia ex rel. Marin v. Clovis Unified Sch. Dist., 627 F. Supp. 2d 1187 (E.D. Cal. 2009) ....... 2, 3
22
     Homedics, Inc. v. Valley Forge Ins. Co., 315 F.3d 1135 (9th Cir. 2003) ......................................3
23
     Korea Supply Co. v. Lockheed Martin Corp., 29 Cal.4th 1134, 1147 (2003) ........................... 6, 7
24

25   Kwikset Corp. v. Superior Court, 51 Cal.4th 310 (2011) ...........................................................10

26   Levitt v. Yelp! Inc. (9th Cir. 2014) 765 F.3d 1123.......................................................................3
27
     Low v. LinkedIn Corp., 900 F. Supp. 2d 1010 (N.D. Cal. 2012) ..................................................3
28
     Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025 (9th Cir.2008) ................................2


     PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO DISMISS                                                       PAGE | iii
                Case 5:19-cv-02658-LHK Document 60 Filed 05/29/20 Page 4 of 16



 1   McDonald v. Kiloo ApS, 385 F.Supp.3d 1022 (N.D. Cal. 2019)..................................................9
 2
     McKell v. Washington Mutual, Inc., 142 Cal. App. 4th 1457 (2006) ...........................................8
 3
     Nat’l Rural Telecomm. Co-op v. DIRECTV, Inc., 319 F.Supp.2d 1059 (2003)............................6
 4
     Pac. Bell Tel. Co. v. Linkline Comms., Inc., 555 U.S. 438, 456 (2009) .......................................1
 5

 6   Peloza v. Capistrano Unified Sch. Dist., 37 F.3d 517 (9th Cir. 1994)...........................................2

 7   Prescott v. Rady Children's Hospital-San Diego 265 F.Supp.3d 1090 (S.D. Cal. 2017)................8
 8
     Schnall v. Hertz Corp., 78 Cal.App.4th 1144 (1st Dist. Ct. App. Div. 2 2000) ...........................11
 9
     Schreiber Distrib. Co. v. Serv-Well Furniture Co., 806 F.2d 1393 (9th Cir. 1986) ..................... 11
10
     Silvas v. E*Trade Mortg. Corp., 514 F.3d 1001 (9th Cir. 2008)...................................................3
11

12   SkinMedica, Inc. v. Histogen Inc. (S.D. Cal. 2012) 869 F.Supp.2d 1176 ................................. 6, 7

13   Smith v. Pacific Prop. and Dev. Corp., 358 F.3d 1097 (9th Cir. 2004) .........................................2
14
     Solis v. City of Fresno, 2012 WL 868681 (E.D. Cal. March 13, 2012) ......................................11
15
     Swierkiewicz v. Sorema N. A., 534 U.S. 506 (2002) ...................................................................2
16
     United States v. Colgate & Co., 250 U.S. 300 (1919) ..................................................................6
17

18   Weber v. Dep't of Veterans Affairs, 521 F.3d 1061 (9th Cir. 2008) .............................................2

19

20

21

22

23

24

25

26

27

28




     PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO DISMISS                                               PAGE | iv
              Case 5:19-cv-02658-LHK Document 60 Filed 05/29/20 Page 5 of 16



 1                                          II.    INTRODUCTION
 2

 3           Plaintiff Snapkeys, Ltd. (“Snapkeys” or “Plaintiff”) herein responds to Defendant Google
 4   LLC’s (“Google” or “Defendant”) Motion to Dismiss Third Amended Complaint (“Mot.”). Doc.
 5   59. Snapkeys’ Third Amended Complaint (“TAC”) was filed on April 3, 2020, in accordance with
 6   this Court’s order on Google’s prior Motion to Dismiss. [Doc. 55; Doc. 54]. For the sake of brevity,
 7   Plaintiff will not again set forth the lengthy factual allegations, as done in Plaintiff’s prior pleadings
 8   but herein incorporates those facts. Also, it is noteworthy that this Court previously denied
 9   Google’s attempt to obtain dismissal of two of Snapkeys’ causes of action (breach of NDA and
10   conversion), and Google does not challenge those claims in its latest motion. Rather, Google now
11   only requests dismissal of Snapkeys’ UCL claim.
12           Google’s Motion makes reference to Snapkeys’ prior complaints, which have been
13
     supplanted and are, thus, non-operative. Mot. at 1; see Pac. Bell Tel. Co. v. Linkline Comms., Inc.,
14
     555 U.S. 438, 456 (2009); Cano v. Taylor, 739 F.3d 1214, 1220 (9th Cir. 2014). As best Plaintiff
15
     Snapkeys can tell, this is simply a continuing endeavor by Google to reframe Snapkeys’ actual
16
     pleadings into a trade-secret claim that is not asserted. Mot. at 3. At worst, it is an effort to provoke
17
     unfair prejudice. Plaintiff’s factual allegations have remained consistent throughout its pursuit of
18

19   this case, and Plaintiff Snapkeys’ strategic litigation decisions to add or drop claims based upon

20   additional research or factual discovery is not, and cannot, be used as evidence of anything – as

21   Defendant attempts. Because the operative pleading is Plaintiff’s Third Amended Complaint, that
22   is the pleading on which Snapkeys’ response is based.
23
             Further, Defendant Google erroneously claims that Google “has no clue” as to the
24
     confidential information about which Snapkeys complains. Id. at 3 n. 1. As Plaintiff Snapkeys has
25
     repeatedly informed Google, and as this Court noted in its order, the confidential information
26
     Snapkeys complains of is prototypes which were fully integrated with iType technology and the
27
     specific considerations and interface implementation used in said technology – necessarily, the
28
     coding and software that are implemented within the iType technology to make the technology


     PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO DISMISS                                    PAGE | 1
              Case 5:19-cv-02658-LHK Document 60 Filed 05/29/20 Page 6 of 16



 1   actually work. TAC at 12 – 13; Doc. 54 at 6. Defendant Google has seemingly misinterpreted this
 2   Court’s order on Defendant’s first Motion to Dismiss – wherein this Court affirmed that a breach
 3   of NDA claim is not analogous to a trade secrets claim, that Snapkeys’ breach of NDA claim is
 4   not held to the same pleading standard as a trade secrets claim, and that Snapkeys has already
 5   appropriately identified the confidential information at issue. Yet, Defendant Google continues to
 6   barrage Plaintiff Snapkeys with discovery and demands that Snapkeys “identify” the confidential
 7   information in dispute, supposedly in accordance with Rule 16, Cal. Civ. Code § 2019.210. As this
 8   Court has noted and as Snapkeys has repeatedly informed Defendant Google, Plaintiff Snapkeys
 9   does not assert a Trade Secret claim, § 2019.210 is inapplicable in this case, and the confidential
10   information has been identified.
11                                       III.   LEGAL STANDARD
12

13           The Legal Standard in Ruling on a Rule 12(b)(6) Motion to Dismiss is in Favor of the
             Non-Moving Party.
14

15           In reviewing a motion to dismiss, a court must construe all allegations of material fact as
16   true and in the light most favorable to the non-moving party. See Bell Atl. Corp. v. Twombly, 550
17   U.S. 554, 555 – 556 (2007); Swierkiewicz v. Sorema N. A., 534 U.S. 506, 508 (2002); Manzarek
18   v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir.2008). A court is also required
19   to “assume that general allegations embrace the necessary, specific facts to support the claim.”
20   Garcia ex rel. Marin v. Clovis Unified Sch. Dist., 627 F. Supp. 2d 1187, 1194 (E.D. Cal. 2009)
21   (citing Smith v. Pacific Prop. and Dev. Corp., 358 F.3d 1097, 1106 (9th Cir. 2004); and Peloza v.
22   Capistrano Unified Sch. Dist., 37 F.3d 517, 521 (9th Cir. 1994)).
23           The law requires a complaint to plead only enough facts to state a claim plausible on its
24   face; it is not required to contain “detailed factual allegations.” Weber v. Dep't of Veterans Affairs,
25   521 F.3d 1061, 1065 (9th Cir. 2008) (quoting Twombly, 550 U.S. at 570); see also Cousins v.
26   Lockyer, 568 F.3d 1063, 1067–68 (9th Cir. 2009). Complaints decidedly “do not require
27   heightened fact pleading of specifics, but only enough facts to state a claim to relief that is plausible
28   on its face.” Twombly, 550 U.S. at 570. A claim for relief is facially plausible when it “allows the



     PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO DISMISS                                   PAGE | 2
               Case 5:19-cv-02658-LHK Document 60 Filed 05/29/20 Page 7 of 16



 1   court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
 2   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
 3            A court should not dismiss a complaint for failure to state a claim unless it “appears beyond
 4   doubt” that there are no set of facts to support the complaint. Silvas v. E*Trade Mortg. Corp., 514
 5   F.3d 1001, 1004 (9th Cir. 2008) (citing Homedics, Inc. v. Valley Forge Ins. Co., 315 F.3d 1135,
 6   1138 (9th Cir. 2003)). If differing explanations for a set of facts are propounded by opposing
 7   parties, a plaintiff’s claim should not be dismissed. Starr, 652 F. 3d at 1216 – 1217. The standard
 8   is “not that plaintiff’s explanation be true or even probable,” but that the plaintiff has stated
 9   allegations that conceivably suggest a right to relief. Id. at 1216 – 1217. Twombly does not
10   promulgate a “probability requirement at the pleading stage; it simply calls for enough fact to raise
11   a reasonable expectation that discovery will reveal evidence.” Twombly, 550 U.S. at 556.
12            Additionally, even if a court grants a 12(b)(6) motion to dismiss, that court should allow
13   the plaintiff to amend the complaint unless doing so “could not possibly cure” the complaint. See
14   Garcia, 627 F. Supp. 2d at 1195; Low v. LinkedIn Corp., 900 F. Supp. 2d 1010, 1019 (N.D. Cal.
15   2012).
16                                           IV.    ARGUMENT
17

18            Snapkeys has properly pled an Unfair Competition Claim under Section 17200.
19
              To state a claim under the UCL's “unfair” prong, the alleged unfairness must “be tethered
20
     to . . . proof of some actual or threatened impact on competition.” Levitt v. Yelp! Inc. (9th Cir.
21
     2014) 765 F.3d 1123, 1136 (citing Cel–Tech Commc'ns, Inc. v. L.A. Cellular Tel. Co., 20 Cal.4th
22
     163, 186 – 87 (1999)).
23
        1. Snapkeys has Identified and Pled Both Actual and Threatened Impact on Competition.
24
              Cel-Tech creates a separate class of unfair competition claims for parties alleging “conduct
25
     that significantly threatens or harms competition” separate and apart from anti-trust violations.
26
     Central Valley Medical Group, Inc. v. Independent Physician Associates Medical Group, Inc.
27
     (E.D. Cal., July 25, 2019, No. 119CV00404LJOSKO) 2019 WL 3337891, at *4. A finding of an
28
     anti-trust violation is not a mandatory predicate for such claims. Id. at *4.


     PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO DISMISS                                 PAGE | 3
              Case 5:19-cv-02658-LHK Document 60 Filed 05/29/20 Page 8 of 16



 1           Here, Defendant Google’s Motion, with respect to Plaintiff’s Unfair Competition Claim,
 2   again attempts to mold Plaintiff Snapkeys’ claims into something that it wishes to litigate instead
 3   of what Plaintiff is actually claiming. Mot. at 6 – 8. Defendant focuses entirely on anti-trust
 4   violations, and the totality of its authority relies on anti-trust case law. Id. at 6 – 8. In reality,
 5   Plaintiff Snapkeys’ TAC has properly alleged that Defendant’s actions have both an actual and
 6   threatened impact on competition, consistent with Cel-Tech’s standards. Nowhere in Plaintiff
 7   Snapkeys’ TAC does Plaintiff identify anti-trust laws as giving rise to Plaintiff’s Unfair
 8   Competition Claim. TAC at 16 – 18.
 9           Notwithstanding Defendant Google’s fundamental mischaracterization of Plaintiff
10   Snapkeys’ claims, Plaintiff has properly pled a claim for Unfair Competition under Section 17200,
11   consistent with Cel-Tech’s enumerated claims for conduct that significantly threatens or harms
12   competition. Id. at 15 – 18. First, Plaintiff’s TAC identifies in great detail the manner in which
13   Google’s misconduct actually harmed competition from not only Snapkeys but other competitors
14   who Snapkeys had been in contact with regarding business relationships. Id. at 15 – 18. Snapkeys
15   has alleged that Google harmed competition in this specific instance by intentionally engaging in
16   dilatory tactics for the purpose of preventing Snapkeys from entering into development agreements
17   with other smartwatch manufacturers. Id. at 15 – 16. Further, Plaintiff Snapkeys has alleged that
18   this conduct is indicative of a pattern on a larger-scale – wherein Defendant Google purposefully
19   preys on start-up companies at the expense of technological competitors, both start-up and
20   established. Id. at 16.
21           Not only can the harm and threat to competition be inferred simply from Plaintiff’s
22   allegations, Plaintiff Snapkeys goes so far as to set forth the exact way in which harm to
23   competition has happened or is being threatened – indicating that engaging in this practice stifles
24   competition in multiple ways, including the suppression of competition from start-up companies
25   that have technology capable of competing with Google’s technology and by preventing Google’s

26   larger entity competitors from accessing said technology. TAC at 16. That Google engages in
27   conduct designed to foil competition from both start-up and well-known entities is nothing short

28   of a “significant threat or harm” to competition.



     PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO DISMISS                                 PAGE | 4
                  Case 5:19-cv-02658-LHK Document 60 Filed 05/29/20 Page 9 of 16



 1           Defendant’s complaint that Snapkeys is only alleging “exclusion of a single competitor” is
 2   simply not true. Mot. at 7. Indeed, Snapkeys is asserting claims on its own behalf, but has
 3   nevertheless pled that Defendant’s behavior in dealing with Plaintiff Snapkeys is actually a wide-
 4   scale practice that Google undertakes on a regular basis. TAC at 16. At the motion to dismiss stage,
 5   Snapkeys certainly cannot be expected to specifically identify what Google has done with other
 6   start-ups before the benefit of full discovery. Snapkeys has properly pled facts and given examples
 7   of Google’s misconduct, and will certainly conduct discovery on the fact issue of which other start-
 8   up companies Google has delayed. Certainly, assuming that Defendant’s motion to dismiss is
 9   denied as it should be, Plaintiff anticipates that the opportunity to conduct discovery will develop
10   evidence showing a pattern and practice of unfair competition and bad faith conduct by Defendant
11   Google in substantially similar cases, including 50 states and territories investigating the same
12   conduct Plaintiff Snapkeys endured and has pleaded. 1 See, for example, the recent publication
13   from TechCrunch.com entitled, Google’s Play Store is Giving an Age-Rating Finger to Fleksy, a
14   Gboard Rival.2 That article illustrates facts analogous to the facts as described Plaintiff’s TAC
15   and shows Defendant Google’s pattern of attempting to stifle competition within its Google Play
16   Store by applying different standards to Defendant’s smaller competition than to itself. Plaintiff
17   also points this Court to Attia v. Google LLC, the facts of which demonstrate a substantially similar
18   pattern. 3
19

20

21
     1
      “[F]ederal and state regulators and policymakers are growing more concerned not just with the
22   company’s impact on ordinary internet users, but also on smaller companies striving to compete
     in Google’s markets.” https://www.theguardian.com/technology/2019/sep/09/google-antitrust-
23
     investigation-monopoly
24
     2
       https://techcrunch.com/2019/10/23/googles-play-store-is-giving-an-age-rating-finger-to-fleksy-
25   a-gboard-rival/
26   3
       “According to Plaintiffs, this conduct was a regular day at the office for Defendants—who have
27   allegedly conspired to induce inventors like Mr. Attia to disclose proprietary information about
     their technology by way of promises of investment or partnership with Google. Once the inventors
28   have handed over the information, Defendants allegedly disregard any non-disclosure agreements
     and file patent applications disclosing the trade secrets, effectively boxing-out inventors from the


     PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO DISMISS                                PAGE | 5
               Case 5:19-cv-02658-LHK Document 60 Filed 05/29/20 Page 10 of 16



 1             Defendant’s Motion to Dismiss Snapkeys’ claim in this regard is meritless, and should be
 2   denied.
 3      2. The Colgate Doctrine does not proscribe Plaintiff’s Unfair Competition Claim.
 4             The Colgate Doctrine merely allows a “private business [to] freely exercise . . . independent
 5   discretion as to parties with whom [it] deal[s].” United States v. Colgate & Co., 250 U.S. 300, 307
 6   (1919).
 7             Defendant’s argument that Snapkeys’ complaint is merely that Google did not “promote
 8   Snapkeys in the manner it wishes” demonstrates at least another fundamental misunderstanding of
 9   Plaintiff Snapkeys’ actual claims – or another attempt to conveniently reshape Plaintiff’s
10   allegations. Mot. at 8 – 9. Plaintiff Snapkeys does not claim that Defendant’s decision not to
11   partner with Snapkeys is the basis for its claims; instead Plaintiff Snapkeys specifically complains
12   of the overarching pattern of conduct in which Defendant Google identifies potentially threatening
13   start-up companies with viable technology, binds that start-up with an NDA, and then makes
14   misleading promises and false representations regarding the parties’ future relationship in order to
15   prevent the start-up company from seeking other opportunities with Google’s larger competitors
16   or from making the decision to venture out entirely on its own. TAC at 15 – 18. That allegation is
17   much more than Snapkeys being unhappy with Google’s lawful business choices – and that is the
18   allegation which Plaintiff has properly pled as the basis for its Unfair Competition Claim.
19      3. Snapkeys has Properly Requested Restitution in Accordance with Section 17200.
20             Under California law, the UCL precludes damages and permits restitution as a remedy
21   instead. Korea Supply Co. v. Lockheed Martin Corp., 29 Cal.4th 1134, 1147 (2003); SkinMedica,
22   Inc. v. Histogen Inc. (S.D. Cal. 2012) 869 F.Supp.2d 1176, 1184. “Actual direct victims of unfair
23   competition may obtain restitution. . .” Korea Supply, 29 Cal.4th at 1152. Restitution is available
24

25

26

27   market for their own technologies.” No. 17-CV-06037-BLF, 2018 WL 2971049, at *1 (N.D. Cal.
     June 13, 2018) (the plaintiff in this case attempted to bring a racketeering claim against Google,
28   which failed and which Plaintiff Snapkeys is not asserting, but the facts nevertheless show
     Defendant’s pattern of bad faith and unfair conduct).


     PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO DISMISS                                  PAGE | 6
               Case 5:19-cv-02658-LHK Document 60 Filed 05/29/20 Page 11 of 16



 1   in monies or properties in which the claimant had an identifiable vested interest in the money he
 2   seeks to recover, and which is not contingent upon an uncertain future event. Feitelberg v. Credit
 3   Suisse First Boston, LLC, 134 Cal.App.4th 997, 1012 (2005); Nat’l Rural Telecomm. Co-op v.
 4   DIRECTV, Inc., 319 F.Supp.2d 1059, 1080 (2003). Thus, a plaintiff cannot seek to obtain the loss
 5   of profits it expected to receive if a contract was awarded, but may recover the amount of
 6   measurable loss in value or funds actually paid to a defendant. SkinMedica, 869 F.Supp.2d at 1185
 7   – 1186.
 8          For one brief example of restitution, the California Supreme Court has held that a plaintiff
 9   may recover wages for time actually worked as restitution, reasoning that the wages were the
10   earned property of the individual who has provided labor under the principle of equitable
11   conversion. Cortez v. Purolator Air Filtration Prods. Co., 23 Cal.4th 163, 177 – 178 (2000).
12          Here, for some reason, Defendant Google still cites strings of antitrust case law for no
13   readily discernable reason. Mot. at 9 – 10. Because Snapkeys is alleging an Unfair Competition
14   Claim under Section 17200, Snapkeys is entitled to recover restitution for identifiable losses.
15   Korea Supply, 29 Cal.4th at 1152. Foremost, Plaintiff Snapkeys has specifically requested
16   restitution. TAC at 20.
17          Further, Snapkeys undoubtedly held a vested interest in the prototypes with which it
18   entrusted Google when relying to its detriment on the parties’ NDA and Google’s
19   misrepresentations. Id. at 6. The loss of Plaintiff Snapkeys’ prototypes directly flowed from
20   Defendant Google’s Unfair Business Practices because Snapkeys would not have entrusted
21   Defendant with the only versions of its prototypes if not for Defendant’s misrepresentations and
22   delay tactics – tactics intended to directly harm Snapkeys’ ability to compete with Google,
23   individually or through a different technological competitor. This recovery of the cost and value
24   of these prototypes in itself is restitution as permitted under Section 17200, precluding dismissal
25   on the basis of damages.

26          Additionally, Plaintiff Snapkeys contends that it is entitled to restitution in the amount of
27   labor and expenditures that it expended in reliance on Defendant Google’s expressions of an

28   expectation of partnership. Specifically, Defendant Google informed Plaintiff Snapkeys that



     PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO DISMISS                               PAGE | 7
             Case 5:19-cv-02658-LHK Document 60 Filed 05/29/20 Page 12 of 16



 1   Snapkeys was only permitted to solicit business opportunities within the “non-wear” smartwatch
 2   keyboard market – which contained virtually no companies. Id. at 7 – 8. As a result, Snapkeys
 3   forewent other “for-wear” opportunities with which it had been presented in favor of sustaining
 4   Snapkeys’ relationship with Google. Id. at 7. Accordingly, the labor and cost of developing
 5   Snapkeys’ iType technology specifically for Android Wear and the proposed Keyboard for Wear
 6   Collection is recoverable as restitution. To be clear, Plaintiff Snapkeys does not seek restitution
 7   for projected lost business opportunities, not permitted under the UCL. Nor does Snapkeys argue
 8   that the entirety of its technological developments are recoverable as restitution. Instead, Snapkeys
 9   contends that Google’s misleading representations directly led to Snapkeys funneling a
10   considerable amount if its resources to developing the iType technology for the specific
11   requirements and considerations that Google was specifically seeking. Id. at 7 – 10. Similar to
12   Cortez, this remedy is restitution because Snapkeys actually exterted the time, labor, and costs at
13   the behest of Google and is, therefore, actually vested.
14          Plaintiff’s Fraudulent Conduct Claim is Properly Pled.
15          A business practice is fraudulent and in violation of the UCL if “members of the public are
16   likely [to be] deceived by the practice.” Capella Phototonics, Inc. v. Cisco Sys., Inc., 77 F.Supp.3d
17   850, 865 (N.D. Cal. 2014).
18      1. Snapkeys Properly Pled a Fraudulent Conduct Claim Under Section 17200.
19          Under the UCL, Fraudulent Conduct claims may be based “on representations to the public
20   which are untrue, and also those which may be accurate on some level, but will nonetheless tend
21   to mislead or deceive.” McKell v. Washington Mutual, Inc., 142 Cal. App. 4th 1457, 1471
22   (2006)(citing Prescott v. Rady Children's Hospital-San Diego 265 F.Supp.3d 1090, 1102 (S.D.
23   Cal. 2017)). A plaintiff need only provide a defendant with “notice of the particular misconduct
24   which is alleged to constitute the fraud charged so that [the defendant] can defend against the
25   charge and not just deny that [the defendant has] done anything wrong.” Bly-Magee v. California,
26   236 F.3d 1014, 1019 (9th Cir. 2001) (quoting McDonald v. Kiloo ApS, 385 F.Supp.3d 1022, 1039
27   (N.D. Cal. 2019)). Because the question of whether a business practice is deceptive is judged by
28   the reasonable consumer test – whether members of the public are likely to be deceived – this is



     PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO DISMISS                                PAGE | 8
             Case 5:19-cv-02658-LHK Document 60 Filed 05/29/20 Page 13 of 16



 1   typically a “question of fact not appropriate for decision” in the Motion to Dismiss stage. Davis v.
 2   HSBC Bank Nevada, N.A., 691 F.3d 1152, 1162 (9th Cir. 2012).
 3          In this case, Plaintiff Snapkeys has appropriately pled that Defendant Google made
 4   representations to the public. TAC at 17 – 19. Snapkeys has specifically identified that the alert
 5   that Defendant Google placed on Plaintiff Snapkeys’ iType technology in the Google Play Store
 6   was not true because Snapkeys’ technology was not designed to collect the information that
 7   Google alerted consumers the keyboard may collect. Id. at 17 – 18. Further, Snapkeys has pled
 8   that Defendant Google’s keyboards did indeed collect the very information it was warning
 9   consumers about, but that Google instead hid its alert in generic terms and conditions – accepted
10   upon receipt of an Android Wear Device and not when consumers attempted to download Google’s
11   smartwatch keyboard app. Id. at 18. This is misleading and deceptive to consumers in a number of
12   ways, as Snapkeys’ TAC points out: 1) the alert on Snapkeys’ device is misleading to consumers
13   who now believe that an app which is fundamentally not capable of collecting the information
14   enumerated in the alert does, may, or is at least capable of collecting such information; 2)
15   consumers are unaware that Google’s app does actually collect this information because it
16   deceptively hides its own policy in a generic and lengthy policy statement; 3) consumers who did
17   not read the terms and conditions on Google’s devices are more likely to cease use of Snapkeys’
18   app and instead use Google’s app because one app (Snapkeys’) is emboldened with an untrue alert
19   whereas that same alert does not appear on the other app. 4 Id. at 19 – 20.
20          Snapkeys’ TAC therefore adequately pleads the specific fraudulent conduct that it accuses
21   Google of engaging in, complete with graphics of the misleading alert, and goes even further by
22   specifically identifying the ways in which consumers are deceived by Google’s practice. Id. at 17
23   – 20. Defendant Google can properly gauge what it is being charged with in order to defend itself
24   (and Plaintiff notes that this is actually the only claim that Defendant did not mischaracterize in its
25

26

27
     4
      Arizona has alleged that Google’s data collection occurs even despite consumers opting out, further
28   demonstrating the misleading nature of Google’s practices. See https://www.businessinsider.com/arizona-
     sues-google-over-alleged-illegal-phone-location-data-tracking-2020-5


     PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO DISMISS                                  PAGE | 9
              Case 5:19-cv-02658-LHK Document 60 Filed 05/29/20 Page 14 of 16



 1   Motion, so it can clearly glean the substance of Plaintiff’s allegations). Mot. at 12 – 13.
 2       2. Snapkeys has Standing to Assert its Fraud Claim and has Pled a Proper Remedy.
 3
     Defendant Google erroneously claims that Plaintiff Snapkeys both lacks standing and has no
 4
     available remedy under the UCL. Mot. at 13 – 16. Plaintiff Snapkeys takes these arguments
 5
     together because standing for a fraudulent conduct claim under the UCL necessarily depends on a
 6
     plaintiff’s available remedy. In particular, standing to assert a Section 17200 claim requires: (1) a
 7
     loss or deprivation of money or property sufficient to qualify as injury in fact (or economic injury);
 8
     and (2) the economic injury was the result of the unfair business practice or false advertising that
 9
     is the gravamen of the claim. Kwikset Corp. v. Superior Court, 51 Cal.4th 310, 321 – 322 (2011).
10
     Plaintiff Snapkeys has indeed asserted an economic injury here – Snapkeys has been deprived of
11
     revenue that it would have generated but for Defendant Google’s application of a misleading and
12
     fraudulent alert. TAC 17 – 20. That necessarily is the result of Google’s business practice giving
13
     rise to Snapkeys’ fraudulent claims in that Google applied a misleading alert to Snapkeys’ app. Id.
14   at 17 – 19. Such restorative remedy is available in looking to the number of times a consumer went
15   to download Snapkeys’ app and failed to do so after seeing the alert – information that Google
16   Play almost assuredly stores. Further, this Court has the option of putting in place an injunction
17   ordering Defedant Google to cease the business practice
18           Further, Defendant Google’s argument of reliance in misleading because in order to have
19   standing to assert a claim under the fraud prong of the UCL, “a plaintiff need not show that he or
20   others were actually deceived or confused by the conduct or business practice in question.” Schnall
21   v. Hertz Corp., 78 Cal.App.4th 1144, 1167 (1st Dist. Ct. App. Div. 2 2000) (emphasis in original).
22   Unlike common law fraud or common law deception, a “violation can be shown even if no one
23   was actually deceived, relied upon the fraudulent practice, or sustained any damage. Instead, it is
24   only necessary to show that members of the public are likely to be deceived.” Id. at 1167 (internal
25   citations omitted).
26       Here, Plaintiff Snapkeys has unequivocally pled to this Court that members of the public are
27   likely to be deceived by Defendant Google’s actions. TAC at 17 – 18. Defendant’s argument in
28   this vein also fails.



     PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO DISMISS                                 PAGE | 10
             Case 5:19-cv-02658-LHK Document 60 Filed 05/29/20 Page 15 of 16



 1          If the Court determines Plaintiff’s Third Amended Complaint is deficient, Plaintiff
            should be afforded time to cure any alleged deficiencies.
 2

 3          In the unlikely event that this Court determines that Plaintiff’s TAC is somehow deficient
 4   as to its UCL claim, which Plaintiff does not concede, the appropriate remedy is not to dismiss but
 5   to allow Plaintiff leave to file an amended complaint to cure any deficiencies identified by the
 6   Court. Solis v. City of Fresno, 2012 WL 868681 (E.D. Cal. March 13, 2012); Schreiber Distrib.
 7   Co. v. Serv-Well Furniture Co., 806 F.2d 1393, 1401 (9th Cir. 1986) (“[l]eave to amend should be
 8   granted ‘unless the court determines that the allegation of other facts consistent with the challenged
 9   pleading could not possibly cure the deficiency.’”).
10          Plaintiff Snapkeys has shown this Court, and this Court has already ruled, that it has
11   asserted viable causes of action against Defendant Google. Should this Court find that Plaintiff
12   Snapkeys only need to amend to add additional supporting sentences bolstering its UCL claim,
13   Snapkeys has demonstrated that it is so capable. For these reasons, dismissal of Plaintiff’s claims
14   would be improper and contrary to federal precedent.
15          Therefore, Defendant’s Motion to Dismiss should be denied or, Plaintiff’s Motion for
16   Leave to Amend Third Amended Complaint should be granted.
17   Dated: May 29, 2020
18                                                  /s/ D. Bradley Kizzia
                                                    D. BRADLEY KIZZIA
19                                                  State Bar No. 11547550
20                                                  KIZZIA JOHNSON PLLC
                                                    1910 Pacific Ave., Ste. 13000
21                                                  Dallas, Texas 75201
                                                    214.451.0164
22                                                  214.451.0165 FAX
23
                                                    DAWN M. SMITH
24                                                  State Bar No. 222481
                                                    SMITH CLINESMITH, LLP
25                                                  325 N. Saint Paul Street, 29th Floor
26                                                  Dallas, TX 75201
                                                    214.953.1900
27                                                  214.953.1901 FAX
28                                                  ATTORNEYS FOR PLAINTIFF


     PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO DISMISS                                 PAGE | 11
             Case 5:19-cv-02658-LHK Document 60 Filed 05/29/20 Page 16 of 16



 1

 2

 3

 4

 5                                  CERTIFICATE OF SERVICE
 6          The undersigned certifies that a true and correct copy of the above and foregoing instrument
 7
     has been forwarded to all counsel of record on the 29th day of May, 2019 in accordance with the
     Federal Rules of Civil Procedure.
 8
                    David H. Kramer
 9                  Wilson, Sonsini, Goodrich, & Rosati
10                  650 Page Mill Road
                    Palo Alto, CA 94304
11                  (650) 493-9300 (telephone)
                    (650) 565-5100 (facsimile)
12                  dkramer@wsgr.com
13
                    Charles T. Graves
14                  Wilson, Sonsini, Goodrich, & Rosati
                    1 Market Plaza, Spear Tower, Suite 3300
15                  San Francisco, CA 94105
16                  (415) 947-2000 (telephone)
                    (415) 947-2099 (facsimile)
17                  tgraves@wsgr.com
18

19
                                                  /s/ D. Bradley Kizzia
                                                  D. BRADLEY KIZZIA
20

21

22

23

24

25

26

27

28




     PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO DISMISS                              PAGE | 12
